Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The foreign and non-patent literature cited in the information disclosure statement of 6 December 2021 is found in the parent application 16/310,988.
Specification
The disclosure is objected to because of the following informalities:
The status of the parent application in the “Cross-Reference to Related Applications” section on page 1 of the specification needs to be updated. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9-12, 14-16, 19-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The format of the (Li + Na + K)/Nb ratio in independent claims 1, 6, 10, 16, 21 and 23 imply that the claimed alkali niobate compound must include Li, but dependent claims 4,8,13,17,22 and 24 teach the molar amount of lithium based on the total amount of Li + Na + K moles is 0 to less than 0.1 in terms of atoms. Thus these dependent claims teach that Li is not required to be present in the compound. Thus claims 1, 6, 10, 16, 21 and 23 are indefinite as to the composition of the claimed alkali niobate compound.
	Dependent claims 2, 3, 5, 7, 9-12, 14-15 and 18-20 implicitly include the teaching the claimed alkali niobate compound must include Li since they depend from claims 1, 6, 10 and 16 and these claims do not further define the niobate compound of the independent claims from which they depend. Therefore the are also indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by CN 105073683.
	Example 5 of this reference teaches spherical Na0.5K0.5NbO3 particles having an average particle size D50 of 0.5 microns. This particle size falls within the claimed range. The molar ratio of K/K+Na is 0.5, the molar ratio of Li/Na+K+Li is 0 and the molar ratio of (Li+K+Na)/Nb is 1.000. These molar ratios fall within the claimed ranges. The reference teaches the claimed composite piezoelectric material filler. 
	Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by EP 1975137.
	Example 6 in table 1 of this reference teaches Li0.07(Na0.5K0.5)0.93NbO3 particles having an average particle size, or D50, of 0.6 microns. This particle size falls within the claimed range. The molar ratio of K/K+Na is 0.5, the molar ratio of Li/Na+K+Li is 0.07 and the molar ratio of (Li+K+Na)/Nb is 1.000. These molar ratios fall within the claimed ranges. The reference teaches the claimed composite piezoelectric material filler. 
	Claims 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/157092.
	This reference teaches alkali niobate particles having a D50 particle size of 1-10 microns, preferably 3.5-4 microns (para 7, 45). These size ranges fall within the claimed D50 size range. The taught alkali niobate has the formula (KN)1-xLixNbO3, where x is 0.05-0.7 (Para 5, 7). Paragraphs [0004] and [0005] teaches KN corresponds with K0.5Na0.5. Thus the reference teaches the niobate has the formula (K0.5Na0.5)1-xLixNbO3, where x is 0.05-0.7. The molar ratio of K/K+Na is 0.5, the molar ratio of Li/Na+K+Li is 0.05-0.07 and the molar ratio of (Li+K+Na)/Nb is 1.000. These molar ratios fall within the claimed ranges. The reference teaches the claimed composite piezoelectric material filler. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0024162.
	Paragraph [0101] of this reference teaches Li0.06Na0.47K0.47NbO3 particles having an  particle size in the range of 0.1-2 microns. The molar ratio of K/K+Na is 0.5, the molar ratio of Li/Na+K+Li is 0.06 and the molar ratio of (Li+K+Na)/Nb is 1.000. These molar ratios fall within the claimed ranges. While the reference does not give the D50 size for the taught particles, one of ordinary skill in the art would expect it to fall within the taught size range of 0.1-2 microns and thus it would be expected to at least overlap the claimed size range, absent any showing to the contrary. The reference suggests the claimed filler.
Allowable Subject Matter
	Claims 4, 8, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 1-3, 5-7, 9-12, 14-16 and 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	There is no teaching or suggestion in the cited art of record of a bimodal composite piezoelectric material filler comprising an alkali niobate compound made up of large and small particles where the large particles have a D50 particle size in the range of 1-15 microns; the small particles have a D50 particle size of 0.1-1.2 microns and the alkali niobate has a molar ratio of K/Na+K of 0.4-0.6, a molar ratio of Li/Li+Na+K or 0 to less than 0.1 and a molar ratio of (Li+K+Na)/Nb of 0.995-1.005; where either the mixing ratio of large particle to small particle is 10:90 to 90:10 by volume or a size distribution including a peak for the small particles and a peak for the large particles and the ratio of a value of frequency, based on percentage, of the peak top for the large particles to a value of frequency, based on percentage, of the peak top for the small particles is 0.1-20. Since the filler is not taught or suggested by the cited art of record, a composite piezoelectric material comprises the filler in a polymer matrix is also not taught or suggested by the cited art of record nor is a composite piezoelectric device comprising the composite piezoelectric material which has been polarized taught or suggested by the cited art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
10/28/22